DETAILED ACTION
	This is a non-final office action on the merits in response to communications on 9/23/2022.  Claims 2-3, 15-16 are cancelled.  Claims 1, 4-14, 17-26 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14, see starting page 7 of REMARKS, have been considered but are moot because of new amendments thus the arguments do not apply to the current rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: propulsion system in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10, 12-13, 14, 17-21, 23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0265703) in view of Michalakis (US 20180281179).
Regarding claims 1 and 14, PARK et al. teaches:
a propulsion system configured to move the robotic cleaning device over an area to be cleaned; 
a memory configured to store at least one representation of the area over which the robotic cleaning device is to move; 
(at least fig. 4 [0128]-[0149] figs. 27-28 [0251]-[0279] discuss driver 270, storage 240, fig. 23 [0232]-[0239] discuss driver 270, “driving wheel driver 271 may control driving of the driving wheel 33 and the 35 and thus the robot cleaner 200 may drive in the cleaning area”,  “When the user's “cleaning start” command is delivered to the robot cleaner 200, the main brush driver 272 may control the driving of the roller 22 and the main brush driver 272 may control the driving of the rotary shaft 11 or the side arm 13;               figs. 24-25 [0240]-[0250] discuss “The controller 230 may generate a control signal so that the storage 240 stores the generated map. The controller 230 may generate a control signal so that the storage 240 stores the map and the cleaning schedule transmitted from the terminal device 100a”; figs. 27-28 [0251]-[0279] discuss “The controller 230 may generate a control signal so that the storage 240 stores the downloaded map, the generated map, or the edited map”)
and 
a controller configured to: 
receive an instruction to execute a cleaning program (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”);
the instructions including user advice from the user on how to execute the cleaning program; 
associate the user advice with the stored at least one representation of the area over which the robotic cleaning device is to move; 
 (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice);
wherein the user advice comprises instructions to the robotic cleaning device to avoid one or more sub-areas in the stored representation, and instructions to pass a boundary (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;    when robot is scheduled to clean one area/room, it will avoid the other areas/rooms during that time;                  [0216] discuss ”when a user inputs “no”, the robot cleaner 200 may stop the cleaning that is currently performed, based on the user command, and move to the docking station. When a user inputs “yes”, the robot cleaner 200 may move to a next cleaning area and then perform the cleaning, based on the received cleaning schedule. In the above example, in a state in which the cleaning of the Z1 area is impossible, when a user inputs “yes”, the robot cleaner 200 may move a next cleaning area, i.e., Z2 area, and then perform the cleaning the Z2 area;    indicating in case of instruction “no”, avoid the rest of the cleaning schedule, in the case of instruction “yes”, avoid area Z1;         at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;    when robot is scheduled to clean one area/room first, then go to another area/room, it is passing a boundary between the two;   going to an area/room to clean is contacting the area/room/floor of the room; at least fig. 21 [0213]-[0216] discuss ”For example, when an entrance of Z1 area, which is set as a first cleaning area, is closed, the robot cleaner 200 may be not allowed to enter the Z1 area and thus the robot cleaner 200 cannot perform the cleaning. In this case, the robot cleaner 200 may send a message indicating that the cleaning is impossible”);
localize, in response to the instruction, the robotic cleaning device relative to the stored representation (at least [0125] discuss “The vision sensor 263 may allow the map of the cleaning area to be generated and allow a current position of the robot cleaner 200 on the map to be recognized”,  [0239] discuss during cleaning map update might need to be performed; figs. 24-25 [0240]-[0250] discuss and show map updating process, including position of robot cleaner relative to the map) ; and 
control the propulsion system to move the robotic cleaning device over the area to be cleaned as stipulated by the cleaning program by taking into account the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”);
and moving over the boundary indicated in the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;    when robot is scheduled to clean one area/room first, then go to another area/room, it is passing a boundary between the two);

PARK et al. does not explicitly teach:
the boundary indicated in the stored representation as a location that cannot be traversed;
while avoiding moving over the one or more sub-areas in the stored representation until counter advice is received from the user permitting the robotic cleaning device to move over the one or more sub-areas;
However, Michalakis teaches:
also teaches wherein the user advice comprises instructions to the robotic cleaning device to avoid one or more sub-areas in the stored representation;
also teaches instructions to pass a boundary;
the boundary indicated in the stored representation as a location that cannot be traversed;
(at least [0002] discuss robot performs cleaning, figs. 1-2, 4 [0015]-[0040] [0042]-[0047] discuss if the user is secondary user 116” instructs the robot to go in to restricted region 171, the robot will not follow what instruction and will not enter restricted region 171,      in particular at least [0042]-[0043] discuss “When the secondary user 116″ is operating the robot 120, robotic operation constraints may limit where in the operation environment 160 the robot 120 may be located (e.g., where the secondary user 116″ may instruct the robot 120 to enter). For example, the robotic operation constraints may set regions of the operation environment 160 (e.g., rooms or other spatial portions of the operation environment 160) as authorized regions 170 or restricted regions 171”; discuss “when a region (e.g., a room) in the operation environment 160 comprises a restricted region 171 and the secondary user 116″ instructs the robot 120 to move into the restricted region 171, the robot 120 will not enter the restricted region 171”;     fig.5 [0048]-[0049] discuss if primary user 116’ instructs robot to perform robotic movement, the robot will perform that robotic movement;  if secondary user 116” instructs robot to perform robotic movement, the robot will subject itself to robotic operation constraints, discuss “For example, the user 116 may verify that he or she is the primary user 116′ by inputting a passcode or other identification verification into the HRI 140. Alternatively, the user 116 may indicate that he or she is a secondary user 116″ by other input into the HRI 140 or the robot control system 110 may determine that the user 116 is a secondary user 116″ when no input regarding the identity of the user 116 is received”;       all these teachings indicate that both the primary user 116’ and secondary user 116’’ can give instructions for robotic movement, including instruction to move into restricted region 171;              all these teachings indicate that until counter advice of input verification of primary user 116’ and instruction for the robot 120 to move into the restricted region 171 is received, robot will not move into restricted region 171;          fig. 6 [0050]-[0053] discuss how primary user 116’ created restricted regions 171 during training/before actual working, discuss “the one or more restricted regions 171 may comprise locations within the operation environment 160 that the robot 120 was located during training mode”);
while avoiding moving over the one or more sub-areas in the stored representation until counter advice is received from the user permitting the robotic cleaning device to move over the one or more sub-areas;
also teaches and moving over the boundary indicated in the stored representation;
 (at least [0002] discuss robot performs cleaning, figs. 1-2, 4 [0015]-[0040] [0042]-[0047] discuss if the user is secondary user 116” instructs the robot to go in to restricted region 171, the robot will not follow what instruction and will not enter restricted region 171,      in particular at least [0042]-[0043] discuss “When the secondary user 116″ is operating the robot 120, robotic operation constraints may limit where in the operation environment 160 the robot 120 may be located (e.g., where the secondary user 116″ may instruct the robot 120 to enter). For example, the robotic operation constraints may set regions of the operation environment 160 (e.g., rooms or other spatial portions of the operation environment 160) as authorized regions 170 or restricted regions 171”; discuss “when a region (e.g., a room) in the operation environment 160 comprises a restricted region 171 and the secondary user 116″ instructs the robot 120 to move into the restricted region 171, the robot 120 will not enter the restricted region 171”;     fig.5 [0048]-[0049] discuss if primary user 116’ instructs robot to perform robotic movement, the robot will perform that robotic movement;  if secondary user 116” instructs robot to perform robotic movement, the robot will subject itself to robotic operation constraints, discuss “For example, the user 116 may verify that he or she is the primary user 116′ by inputting a passcode or other identification verification into the HRI 140. Alternatively, the user 116 may indicate that he or she is a secondary user 116″ by other input into the HRI 140 or the robot control system 110 may determine that the user 116 is a secondary user 116″ when no input regarding the identity of the user 116 is received”;                all these teachings indicate that until counter advice of input verification of primary user 116’ and instruction for the robot 120 to move into the restricted region 171 is received, robot will not move into restricted region 171;          fig. 6 [0050]-[0053] discuss how primary user 116’ created restricted regions 171 during training/before actual working, discuss “the one or more restricted regions 171 may comprise locations within the operation environment 160 that the robot 120 was located during training mode”;         in addition [0045] discuss embodiment where the robot travels to a charging station located in restricted region 171 ) “for providing robotic operation constraints for remotely controllable robots” ([0015]-[0040] [0042]-[0047 [0048]-[0049]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of PARK et al. with wherein the user advice comprises instructions to the robotic cleaning device to avoid one or more sub-areas in the stored representation; instructions to pass a boundary; the boundary indicated in the stored representation as a location that cannot be traversed; while avoiding moving over the one or more sub-areas in the stored representation until counter advice is received from the user permitting the robotic cleaning device to move over the one or more sub-areas; moving over the boundary indicated in the stored representation; as taught by Michalakis for providing robotic operation constraints for remotely controllable robots.

Regarding claim 4, PARK et al. teaches:
the method further comprises deactivating the instructions/user advice to pass the boundary if after at least one attempt the robotic cleaning device is unable to pass the boundary (at least fig. 21 [0213]-[0216] discuss ”For example, when an entrance of Z1 area, which is set as a first cleaning area, is closed, the robot cleaner 200 may be not allowed to enter the Z1 area and thus the robot cleaner 200 cannot perform the cleaning. In this case, the robot cleaner 200 may send a message indicating that the cleaning is impossible”;   at least the teaching of not cleaning Z1 even though user set/advice Z1 to be cleaned reads on deactivating the received user advice to clean area Z1;   [0216] discuss “when a user inputs “no”, the robot cleaner 200 may stop the cleaning that is currently performed, based on the user command, and move to the docking station” also reading on deactivating user advice/cleaning schedule; fig. 33b-35 [0316][0318]);

Regarding claim 5, PARK et al. teaches:
wherein the user advice comprises instructions to move into contact with an object indicated in the stored representation (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;    when robot is scheduled to clean one area/room first, then go to another area/room, it is passing a boundary between the two;   going to an area/room to clean is contacting the area/room/floor of the room);

Regarding claim 6, PARK et al. teaches:
deactivating the received instructions to move into contact with the object if after at least one attempt the robotic cleaning device is unable to move into contact with the object indicated in the stored representation as stipulated by the user advice (at least fig. 21 [0213]-[0216] discuss ”For example, when an entrance of Z1 area, which is set as a first cleaning area, is closed, the robot cleaner 200 may be not allowed to enter the Z1 area and thus the robot cleaner 200 cannot perform the cleaning. In this case, the robot cleaner 200 may send a message indicating that the cleaning is impossible”;   at least the teaching of not cleaning Z1 even though user set/advice Z1 to be cleaned reads on deactivating the received user advice to clean area Z1;   [0216] discuss “when a user inputs “no”, the robot cleaner 200 may stop the cleaning that is currently performed, based on the user command, and move to the docking station” also reading on deactivating user advice/cleaning schedule; fig. 33b-35 [0316][0318]);

Regarding claim 7, PARK et al. teaches:
wherein the user advice comprises instructions to move over one or more sub areas in the stored representation multiple times (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;     [0188] [0303] discuss the “cleaning period” such as every day)

Regarding claim 8, PARK et al. teaches:
wherein the user advice comprises instructions to move over sub areas in the stored representation in a prioritized order (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice);

Regarding claim 10, PARK et al. teaches:
requesting advice from a user for instructions on how to move over the area to be cleaned (at least fig. 21 [0213]-[0216] fig. 33b-35 [0316][0318] discuss requesting “There is an area that cannot be cleaned. Do you want to change the area?”);

Regarding claim 12, PARK et al. teaches:
proposing, to a user, a sub-area in the representation to be cleaned; and 
receiving, in response to the proposal, an instruction from the user on how to proceed (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;              figs. 12, 19 [0199]-[0204] discuss “schedule recommendation” and “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule”;  fig. 32, [0308]-[0309]);

Regarding claim 13, PARK et al. teaches:
wherein the instruction from the user comprises an instruction to modify the proposed sub-area (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;              figs. 12, 19 [0199]-[0204] discuss “schedule recommendation” and “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule”;  [0202] discuss “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule. A method of changing the cleaning schedule may be the same as or similar with the method as illustrated in FIGS. 13 to 18”;         fig. 32, [0308]-[0309];      [0309] discuss “The user may store the cleaning schedule that is generated and recommended based on the cleaning history data, without change, or the user may store the cleaning schedule after changing a part or entire of the cleaning schedule”);

Regarding claim 17, the cited portions and rationale in rejection of claim 4 read on this claim.

Regarding claim 18, the cited portions and rationale in rejection of claim 5 read on this claim.

Regarding claim 19, the cited portions and rationale in rejection of claim 6 read on this claim.

Regarding claim 20, the cited portions and rationale in rejection of claim 7 read on this claim.

Regarding claim 21, the cited portions and rationale in rejection of claim 8 read on this claim.

Regarding claim 23, the cited portions and rationale in rejection of claim 10 read on this claim.

Regarding claim 25, the cited portions and rationale in rejection of claim 12 read on this claim.

Regarding claim 26, the cited portions and rationale in rejection of claim 13 read on this claim.

Claims 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0265703) in view of Michalakis (US 20180281179) as applied to claims 1 and 14 above, and further in view of Artes et al. (US 20190094869).
Regarding claim 9, PARK et al. teaches:
permanently/future includes from one cleaning session to another (at least [0247] discuss “The storage 240 may temporarily or non-temporarily store data and programs for the operation of the robot cleaner 200”, [0249] discuss “The storage 240 may store a program for determining whether the environment matches or not, or determining whether it is an area that cannot be cleaned or not”;                  figs. 39-40 [0355]-[0369] discuss the “cleaning start” command,  discuss step 742 “when receiving the “cleaning start” command, the robot cleaner 200 may clean while moving the cleaning area, based on the stored map and the stored cleaning schedule in the storage 240 (742) … cleaner 200 may sequentially move in the cleaning area based on the cleaning order included in the cleaning schedule”, discuss step 745 “When the environment does not match, the robot cleaner 200 may perform a coordinate conversion and update the stored map (745). In this case, the updated map may be stored in the storage 240 and the robot cleaner 200 may perform the operation 742 again based on the updated map”;                 at least figs. 12-18  [0179]-[0197], figs. 28-33B  [0296]-[0312] discuss user setting cleaning schedule/order, reading on user advice;     [0188] [0303] discuss the “cleaning period” such as every day);
PARK et al. does not explicitly teach:
storing, permanently, a representation of the area over which the robotic cleaning device is to move only if user advice has been associated with the representation;
However, Artes et al. teaches:
storing, permanently, a representation of the area over which the robotic cleaning device is to move only if user advice has been associated with the representation ([0044] discuss user permanently saves map) for the ability to carry out regularly occurring tasks ([0044]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of PARK et al. in view of Michalakis with storing, permanently, a representation of the area over which the robotic cleaning device is to move only if user advice has been associated with the representation as taught by Artes et al. for the ability to carry out regularly occurring tasks.

Regarding claim 22, the cited portions and rationale of rejection of claim 9 read on this claim.

Claims 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0265703) in view of Michalakis (US 20180281179) as applied to claims 1 and 14 above, and further in view of NOH et al. (US 2015/0157182).
Regarding claim 11, PARK et al. does not explicitly teach:
cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area;
However, NOH et al. teaches:
cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area ([0085] discuss computer program and hardware, at least fig. 10 [0070]-[0082] discuss robot cleaning operation of mobile robot 1, in particular [0077] discuss the mobile robot 1 continues traveling until the mobile robot 1 reaches a destination and during cleaning, continues movement and cleaning until cleaning has been completed;  [0070] discuss “the controller 200 sets the current position of the mobile robot 1 as an initial position (Operation S310)”, [0073] discuss “The controller 200 controls the travel driving unit 300 so as to move the main body 10 to a set destination or according to a designated cleaning mode“; [0038] discuss “The storage unit 500 may also store a control program driving the mobile robot and data acquired there through”;        fig. 10 [0070-[0082] optical sensor 100 senses environment and obstacles around the mobile robot 1, and generates local area map A using only information with a set distance from the main body 10;   discuss changing traveling direction or traveling path based on sensed obstacles and local area map A, in particular [0078];            in particular [0078]-[0081] discuss avoiding obstacles and changing travel direction/traveling path, and update the local area map A accordingly, [0079] discuss case as shown in FIGS. 7(b) and 8(b);      [0048] discuss “generates a local area map A with respect to all data within a designated distance from the main body 10 … If the main body 10 moves, the controller 200 updates the local area map A with respect to data within the designated distance from the main body 10 by adding new data and deleting unnecessary data according to movement”,  figs. 7(a)-9 [0056]-[0069] discuss deleting old local area map A as robot moves, in particular at least [0065] discuss “When the mobile robot 1 is separated from the obstacles D1 and D2 by a designated distance, the mobile robot 1 deviates from the range of the local area map A and the map generation unit 240 deletes the information regarding the first to third dummies D1a, D2a, and D1b and stores new information as the local area map”;   therefore, at least the deleted old local area map A that has data outside of the range for local area map A reads on cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area) to delete unnecessary data ( [0048]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of PARK et al. with cancelling the stored representation upon the robotic cleaning device being instructed to clean a new area as taught by NOH et al. to delete unnecessary data.

Regarding claim 24, the cited portions and rationale of rejection of claim 11 read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664